NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 02 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30296

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00031-SEH-1

  v.
                                                 MEMORANDUM*
DEREK TYSON BELLAMY,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                    Argued and Submitted November 19, 2014
                               Portland, Oregon

Before: CLIFTON, M. SMITH, and HURWITZ, Circuit Judges.

       Derek Tyson Bellamy was convicted of being a felon in possession of a firearm,

18 U.S.C. § 922(g)(1), and sentenced to 63 months imprisonment. Bellamy appeals

the conviction, claiming insufficient evidence, and the sentence, claiming it is

substantively unreasonable. We have jurisdiction under 28 U.S.C. § 1291, and affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. To obtain a conviction under 18 U.S.C. § 922(g)(1), the government must

prove “(1) that the defendant was a convicted felon; (2) that the defendant was in

knowing possession of a firearm . . .; and (3) that the firearm . . . was in or affecting

interstate commerce.” United States v. Nevils, 598 F.3d 1158, 1163 (9th Cir. 2010)

(en banc) (quoting United States v. Beasley, 346 F.3d 930, 933-34 (9th Cir. 2003)).

Possession is established when the defendant has “knowledge of the firearms and the

power and intent to exercise control over them.” United States v. Nungaray, 697 F.3d
1114, 1117 (9th Cir. 2012) (internal quotation marks and citation omitted).

      2. Bellamy stipulated that he was a convicted felon and that the firearm at issue

traveled in interstate commerce; only possession is at issue. Bellamy’s admissions

that he “saw the firearm when he [got] into the vehicle,” and “pushed the gun back

when he was exiting the vehicle,” are sufficient to establish that Bellamy had

knowledge of the firearm and the power and intent to control it. See United States v.

Gutierrez, 995 F.2d 169, 171-72 (9th Cir. 1993) (finding a passenger’s attempt to

conceal a weapon from police established possession).

      3. Bellamy’s within-Guidelines sentence, which took account of a base offense

level of 22 under United States Sentencing Guidelines § 2K2.1(a)(3), and five

criminal history points under U.S.S.G. § 4A1.1(a), (d), was not unreasonable. See




                                           2
Gall v. United States, 552 U.S. 38, 41 (2007) (“[C]ourts of appeals must review all

sentences . . . under a deferential abuse-of-discretion standard.”).

      AFFIRMED.




                                           3